Name: Commission Regulation (EC) No 185/2004 of 2 February 2004 amending Regulation (EC) No 94/2002 laying down detailed rules for applying Council Regulation (EC) No 2826/2000 on information and promotion actions for agricultural products on the internal market
 Type: Regulation
 Subject Matter: agricultural activity;  marketing;  EU finance;  European construction;  consumption
 Date Published: nan

 Avis juridique important|32004R0185Commission Regulation (EC) No 185/2004 of 2 February 2004 amending Regulation (EC) No 94/2002 laying down detailed rules for applying Council Regulation (EC) No 2826/2000 on information and promotion actions for agricultural products on the internal market Official Journal L 029 , 03/02/2004 P. 0004 - 0005Commission Regulation (EC) No 185/2004of 2 February 2004amending Regulation (EC) No 94/2002 laying down detailed rules for applying Council Regulation (EC) No 2826/2000 on information and promotion actions for agricultural products on the internal marketTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2826/2000 of 19 December 2000 on information and promotion actions for agricultural products on the internal market(1), and in particular Article 12 thereof,Whereas:(1) Article 3 of Commission Regulation (EC) No 94/2002(2) provides for the drawing up of lists of themes and products for which information and/or promotion measures may be carried out.(2) Council Regulation (EC) No 1907/1990 of 26 June 1990 on certain marketing standards for eggs(3) requires, inter alia, that eggs for human consumption be marked with a code indicating the producer and allowing identification of the type of farming, as from 1 January 2004.(3) It would be useful to inform consumers about these new rules on the marking of eggs.(4) Eggs for human consumption should therefore be included in the list of products which may be covered by information and/or promotion measures, and general guidelines should be defined for the campaigns to be carried out in this sector.(5) Taking account of the date for drawing up these guidelines, it will not be possible to comply with the dates set for transmitting and approving the first series of programmes presented in 2004 for eggs intended for human consumption. In view of the need to inform consumers as soon as possible, a special deadline should be set for transmitting and approving that first series.(6) Regulation (EC) No 94/2002 should be amended accordingly.(7) The measures provided for in this Regulation are in accordance with the opinion delivered at the joint meeting of the management committees on agricultural product promotion,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 94/2002 is hereby amended as follows:1. in the second subparagraph of Article 5(1), the following is added:"The first series of programmes relating to eggs for human consumption to be submitted in 2004 shall be received by the Member State concerned no later than 29 February 2004.";2. Article 7 is amended as follows:(a) in the second subparagraph of paragraph 1, the following is added:"The first series of programmes relating to eggs for human consumption to be submitted in 2004 shall be notified to the Commission no later than 31 March 2004.";(b) in the second subparagraph of paragraph 3, the following is added:"The first series of programmes relating to eggs intended for human consumption to be submitted in 2004 shall be decided on by the Commission no later than 31 May 2004.";3. in Annex I(b), the following indent is added:"- Eggs for human consumption."4. The text contained in the Annex to this Regulation is added to Annex III.Article 2This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 February 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 328, 23.12.2000, p. 2.(2) OJ L 17, 19.1.2002, p. 20. Regulation as last amended by Regulation (EC) No 497/2003 (OJ L 74, 20.3.2003, p. 4).(3) OJ L 173, 6.7.1990, p. 5. Regulation as last amended by Regulation (EC) No 2052/2003 (OJ L 305, 22.11.2003, p. 1).ANNEX"EGGS FOR HUMAN CONSUMPTION1. OVERALL ANALYSIS OF THE SITUATIONFrom 1 January 2004, eggs intended for human consumption shall be stamped on the shell with a code identifying the producer and the system employed to rear the laying hens. This code shall be composed of a number identifying the farming method (0 = organic, 1 = free range, 2 = barn, 3 = cage), the ISO code of the Member State where the production centre is situated and a number allocated to the production centre by the relevant authority.2. GOALS- To inform the consumer of the new standards for marking eggs and fully explain the meaning of the code printed on eggs.- To provide information on egg-production systems by means of the code printed on eggs.- To provide information about existing traceability systems.3. TARGET GROUPS- Consumers and distributors.- Opinion leaders.4. MAIN MESSAGES- To publicise and explain the new code printed on eggs in compliance with Directive 2002/4/EC, and the characteristics of the different categories of eggs to which this code refers.5. MAIN CHANNELS- Electronic channel (website, etc.).- Printed material (brochures, leaflets, etc.).- Information at sales points.- Advertising in the press and in food magazines, women's magazines etc.- Relations with the media.6. DURATION OF THE PROGRAMME12 to 24 months.7. INDICATIVE BUDGETEUR 4 million."